Citation Nr: 1430566	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 70 percent for major depressive disorder with panic attacks.

3.  Entitlement to a rating in excess of 50 percent for total abdominal hysterectomy with bilateral salpingo-oophorectomy.

4.  Entitlement to a rating in excess of 40 percent for type II diabetes mellitus.

5.  Entitlement to a compensable rating for left inguinal hernia.

6.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome with gastroenteritis.  

7.  Entitlement to a compensable rating for pelvic inflammatory disease with a history of endometriosis.  

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew in writing her increased rating claims for the disabilities of asthma, major depressive disorder, abdominal hysterectomy with bilateral salpingo-oophorectomy, type II diabetes mellitus, left inguinal hernia, irritable bowel syndrome, and pelvic inflammatory disease with a history of endometriosis, and her claim for a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning her increased rating claims for the disabilities of asthma, major depressive disorder, abdominal hysterectomy with bilateral salpingo-oophorectomy, type II diabetes mellitus, left inguinal hernia, irritable bowel syndrome, and pelvic inflammatory disease with a history of endometriosis, and her claim for a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2014 written statement, the Veteran withdrew her increased rating claims for the disabilities of asthma, major depressive disorder, abdominal hysterectomy with bilateral salpingo-oophorectomy, type II diabetes mellitus, left inguinal hernia, irritable bowel syndrome, and pelvic inflammatory disease with a history of endometriosis, and her claim for a TDIU.  Hence, there remain no allegations of error for appellate consideration regarding these claims, and they are dismissed.


ORDER

The issue of entitlement to a rating in excess of 30 percent for asthma is dismissed.

The issue of entitlement to a rating in excess of 70 percent for major depressive disorder with panic attacks is dismissed.

The issue of entitlement to a rating in excess of 50 percent for total abdominal hysterectomy with bilateral salpingo-oophorectomy is dismissed.

The issue of entitlement to a rating in excess of 40 percent for type II diabetes mellitus is dismissed.

The issue of entitlement to a compensable rating for left inguinal hernia is dismissed.

The issue of entitlement to a rating in excess of 10 percent for irritable bowel syndrome with gastroenteritis is dismissed.  

The issue of entitlement to a compensable rating for pelvic inflammatory disease with a history of endometriosis is dismissed.  

The issue of entitlement to a TDIU is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


